Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 1 of 30 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ALTAIR LOGIX LLC,
                                                   C.A. NO. ______________
                      Plaintiff,
   v.                                               JURY TRIAL DEMANDED

NETGEAR, INC.,                                      PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Altair Logix LLC files this Original Complaint for Patent Infringement against

Netgear Inc. and would respectfully show the Court as follows:

                                      I. THE PARTIES

        1.     Plaintiff Altair Logix LLC (“Altair Logix” or “Plaintiff”) is a Texas limited

liability company with its principal place of business at 15922 Eldorado Pkwy, Suite 500 #1513,

Frisco, TX 75035.

        2.     On information and belief, Defendant Netgear, Inc. (“Defendant”) is a corporation

organized and existing under the laws of Delaware with a place of business at 350 E. Plumeria

Drive, San Jose, CA 95134. Defendant has a registered agent at Incorporating Services, Ltd.,

3500 S. Dupont Hwy, Dover, DE 19901.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due




                                               1
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 2 of 30 PageID #: 2




at least to its business in this forum, including at least a portion of the infringements alleged

herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware corporation.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is a Delaware corporation and therefore resides only in Delaware.               On

information and belief, from and within this District Defendant has committed at least a portion

of the infringements at issue in this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,289,434)

          8.       Plaintiff incorporates the above paragraphs herein by reference.




                                                    2
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 3 of 30 PageID #: 3




        9.      On September 11, 2001, United States Patent No. 6,289,434 (“the ‘434 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The application

leading to the ‘434 patent was filed on February 27, 1998. (Ex. A at cover).

        10.     The ‘434 Patent is titled “Apparatus and Method of Implementing Systems on

Silicon Using Dynamic-Adaptive Run-Time Reconfigurable Circuits for Processing Multiple,

Independent Data and Control Streams of Varying Rates.” A true and correct copy of the ‘434

Patent is attached hereto as Exhibit A and incorporated herein by reference.

        11.     Plaintiff is the assignee of all right, title and interest in the ‘434 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘434 Patent.          Accordingly, Plaintiff possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘434 Patent

by Defendant.

        12.     The invention in the ‘434 Patent relates to the field of runtime reconfigurable

dynamic-adaptive digital circuits which can implement a myriad of digital processing functions

related to systems control, digital signal processing, communications, image processing, speech

and voice recognition or synthesis, three-dimensional graphics rendering, and video processing.

(Ex. A at col. 1:32-38). The object of the invention is to provide a new method and apparatus for

implementing systems on silicon or other chip material which will enable the user a means for

achieving the performance of fixed-function implementations at a lower cost. (Id. at col. 2:64 –

col. 3:1).

        13.     The most common method of implementing various functions on an integrated

circuit is by specifically designing the function or functions to be performed by placing on

silicon an interconnected group of digital circuits in a non-modifiable manner (hard-wired or




                                                   3
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 4 of 30 PageID #: 4




fixed function implementation). (Id. at col. 1:42-47). These circuits are designed to provide the

fastest possible operation of the circuit in the least amount of silicon area. (Id. at col. 1:47-49).

In general, these circuits are made up of an interconnection of various amounts of random-access

memory and logic circuits. (Id. at col. 1:49-51). Complex systems on silicon are broken up into

separate blocks and each block is designed separately to only perform the function that it was

intended to do. (Id. at col. 1:51-54). Each block has to be individually tested and validated, and

then the whole system has to be tested to make sure that the constituent parts work together. (Id.

at col. 1:54-56).     This process is becoming increasingly complex as we move into future

generations of single-chip system implementations. (Id. at col. 1:57-59). Systems implemented

in this way generally tend to be the highest performing systems since each block in the system

has been individually tuned to provide the expected level of performance. (Id. at col. 1:59-62).

This method of implementation may be the smallest (cheapest in terms of silicon area) method

when compared to three other distinct ways of implementing such systems. (Id. at col. 1:62-65).

Each of the other three have their problems and generally do not tend to be the most cost-

effective solution. (Id. at col. 1:65-67).

        14.     The first way is implemented in software using a microprocessor and associated

computing system, which can be used to functionally implement any system. (Id. at col. 2:1-2).

However, such systems would not be able to deliver real-time performance in a cost-effective

manner for the class of applications that was described above.      (Id. at col. 2:3-5). Their use is

best for modeling the subsequent hard-wired/fixed-function system before considerable design

effort is put into the system design. (Id. at col. 2:5-8).

        15.     The second way of implementing such systems is by using an ordinary digital

signal processor (DSP). (Id. at col. 2:9-10). This class of computing machines is useful for real-




                                                   4
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 5 of 30 PageID #: 5




time processing of certain speech, audio, video and image processing problems and in certain

control functions. (Id. at col. 2:10-13). However, they are not cost-effective when it comes to

performing certain real time tasks which do not have a high degree of parallelism in them or

tasks that require multiple parallel threads of operation such as three-dimensional graphics. (Id.

at col. 2:13-17).

       16.      The third way of implementing such systems is by using field programmable gate

arrays (FPGA). (Id. at col. 2:18-19). These devices are made up of a two-dimensional array of

fine grained logic and storage elements which can be connected together in the field by

downloading a configuration stream which essentially routes signals between these elements.

(Id. at col. 2:19-23). This routing of the data is performed by pass-transistor logic. (Id. at col.

2:24-25). FPGAs are by far the most flexible of the three methods mentioned. (Id. at col. 2:25-

26). The problem with trying to implement complex real-time systems with FPGAs is that

although there is a greater flexibility for optimizing the silicon usage in such devices, the

designer has to trade it off for increase in cost and decrease in performance. (Id. at col. 2:26-30).

The performance may (in some cases) be increased considerably at a significant cost, but still

would not match the performance of hard-wired fixed function devices. (Id. at col. 2:30-33).

       17.      These three ways do not reduce the cost or increase the performance over fixed-

function systems. (Id. at col. 2:35-37). In terms of performance, fixed-function systems still

outperform the three ways for the same cost. (Id. at col. 2:37-39).

       18.      The three systems can theoretically reduce cost by removing redundancy from the

system. (Id. at col. 2:40-41). Redundancy is removed by re-using computational blocks and

memory.      (Id. at col. 2:41-42).   The only problem is that these systems themselves are




                                                 5
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 6 of 30 PageID #: 6




increasingly complex, and therefore, their computational density when compared with fixed-

function devices is very high. (Id. at col. 2:42-45).

       19.     Most systems on silicon are built up of complex blocks of functions that have

varying data bandwidth and computational requirements. (Id. at col. 2:46-48). As data and

control information moves through the system, the processing bandwidth varies enormously.

(Id. at col. 2:48-50). Regardless of the fact that the bandwidth varies, fixed-function systems

have logic blocks that exhibit a “temporal redundancy” that can be exploited to drastically reduce

the cost of the system. (Id. at col. 2:50-53). This is true, because in fixed function

implementations all possible functional requirements of the necessary data processing must be

implemented on the silicon regardless of the final application of the device or the nature of the

data to be processed. (Id. at col. 2:53-57). Therefore, if a fixed function device must adaptively

process data, then it must commit silicon resources to process all possible flavors of the data.

(Id. at col. 2:58-60). Furthermore, state-variable storage in all fixed function systems are

implemented using area inefficient storage elements such as latches and flip-flops. (Id. at col.

2:60-63).

       20.     The inventors therefore sought to provide a new apparatus for implementing

systems on a chip that will enable the user to achieve performance of fixed-function

implementation at a lower cost. (Id. at col. 2:64 – col. 3:1). The lower cost is achieved by

removing redundancy from the system. (Id. at col. 3:1-2). The redundancy is removed by re-

using groups of computational and storage elements in different configurations. (Id. at col. 3:2-

4). The cost is further reduced by employing only static or dynamic ram as a means for holding

the state of the system. (Id. at col. 3:4-6). This invention provides a way for effectively adapting

the configuration of the circuit to varying input data and processing requirements. (Id. at col. 3:6-




                                                  6
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 7 of 30 PageID #: 7




8). All of this reconfiguration can take place dynamically in run-time without any degradation of

performance over fixed-function implementations. (Id. at col. 3:8-11).

       21.     The present invention is therefore an apparatus for adaptively dynamically

reconfiguring groups of computations and storage elements in run-time to process multiple

separate streams of data and control at varying rates. (Id. at col. 3:14-18). The ‘434 patent refers

to the aggregate of the dynamically reconfigurable computational and storage elements as a

“media processing unit.”

       22.     The claimed apparatus has addressable memory for storing data and a plurality of

instructions that can be provided through a plurality of inputs/outputs that is couple to the

input/output of a plurality of media processing units.        (Id. at col. 55:21-30).     The media

processing unit comprises a multiplier, an arithmetic unit, and arithmetic logic unit and a bit

manipulation unit. (Id. at col. 55:31 – col. 56:20). The ‘434 patent provides examples to explain

each of the parts of the media processing unit. (Id. at col. 16:27-61 (multiplier and adder); id. at

col. 16:62 – col. 17:1-9 (arithmetic logic unit); and id. at col. 17:10 – col. 17:43 (bit manipulation

unit)). Each of the parts has a data input coupled to the media processing unit input/output, an

instruction input coupled to the mediate processing unit input/output, and a data output coupled

to the mediate processing unit input/output. (Id. at col. 55:31 – col. 56:20). Furthermore, the

arithmetic logic unit must be capable of operating concurrently with either the multiplier and

arithmetic unit. (Id. at col. 56:6-12). And the bit manipulation unit must be capable of operating

concurrently with the arithmetic logic unit and at least either the multiplier or the arithmetic unit.

(Id. at col. 56:13-20). Each of the plurality of media processing units must be capable of

performing an operating simultaneously with the performance of other operations by other media

processing units. (Id. at col. 56:21-24). An operation comprises the media processing unit




                                                  7
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 8 of 30 PageID #: 8




receiving an instruction and data from memory, processing the data responsive to the instruction

to produce a result, and providing the result to the media processor input/output. (Id. at col.

56:26-33).

        23.     An exemplary block diagram of the claimed systems is shown in Figure 3 of the

‘434 patent:




(Id. at Fig. 3). Exemplary architecture and coding for the apparatus is disclosed in the ‘599

patent. (E.g., id. at col. 16:15 – col. 52:20; Figs. 9 – 106).



                                                   8
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 9 of 30 PageID #: 9




       24.     As further demonstrated by the prosecution history of the ‘434 patent, the claimed

invention in the ‘434 patent was unconventional. Claim 1 of the ‘434 patent was an originally

filed claim that issued without any amendment. There was no rejection in the prosecution

history contending that claim 1 was anticipated by any prior art.

       25.     A key element behind the invention is one of reconfigurability and reusability.

(Id. at col. 13:26-27). Each apparatus is therefore made up of very high-speed core elements that

on a pipelined basis can be configured to form a more complex function. (Id. at col. 13:27-30).

This leads to a lower gate count, thereby giving a smaller die size and ultimately a lower cost.

(Id. at col. 13:30-31). Since the apparatuses are virtually identical to each other, writing software

becomes very easy. (Id. at col. 13:32-33). The RISC-like nature of each of the media processing

units also allows for a consistent hardware platform for simple operating system and driver

development. (Id. at col. 13:33-36). Any one of the media processing units can take on a

supervisory role and act as a central controller if necessary. (Id. at col. 13:36-37). This can be

very useful in set top applications where a controlling CPU may not be necessary, further

reducing system cost.      (Id. at col. 13:37-40).      The claimed apparatus is therefore an

unconventional way of implementing processors that can achieve the performance of fixed-

function implementations at a lower cost. (Id. at col. 2:64 – col. 3:11).

       26.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing claim of the ‘434 patent in Delaware, and elsewhere in the United States, by making,

using, selling, and/or offering for sale an apparatus for processing data for media processing that

satisfies each and every limitation of claim 1, including without limitation the Meural 27”

Digital Photo Frame (“Accused Instrumentality”). (E.g., Https://fccid.io/2AGSWBLK27/User-

Manual/User-Manual-2864974.pdf).




                                                 9
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 10 of 30 PageID #: 10




       27.     The Accused Instrumentality comprises an addressable memory (e.g., memory

system of the Accused Instrumentality) for storing the data, and a plurality of instructions, and

having a plurality of input/outputs, each said input/output for providing and receiving at least one

selected from the data and the instructions. As shown below, the Accused Instrumentality

comprises a memory system which is coupled to multicore ARM processors through multiple

internal inputs/outputs. The memory system provides instructions and stored data for processing

and receives processed data.




(E.g., Https://fccid.io/2AGSWBLK27/User-Manual/User-Manual-2864974.pdf).




                                                10
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 11 of 30 PageID #: 11




(Id.).




                                      11
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 12 of 30 PageID #: 12




(https://www.rock-chips.com/a/en/products/RK32_Series/2014/0504/484.html).

       28.    The Accused Instrumentality comprises a plurality of media processing units

(e.g., Quad-Core Cortex-A17 processor), each media processing unit having an input/output

coupled to at least one of the addressable memory input/outputs. As shown below, the Accused

Instrumentality comprises a Quad-Core Cortex-A17, each processor comprises a NEON media

coprocessor and acts as a media processing unit. The ARM processors are coupled to the

memory system. The processors receive instructions and data from the memory system by

multiple internal inputs and provides processed data to the memory system by multiple internal

outputs.




                                             12
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 13 of 30 PageID #: 13




(E.g., Https://fccid.io/2AGSWBLK27/User-Manual/User-Manual-2864974.pdf).




(https://www.rock-chips.com/a/en/products/RK32_Series/2014/0504/484.html).




                                           13
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 14 of 30 PageID #: 14




(https://www.rock-chips.com/a/en/products/RK32_Series/2014/0504/484.html).




                                           14
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 15 of 30 PageID #: 15




(http://opensource.rock-chips.com/images/a/a2/3288.png).




                                             15
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 16 of 30 PageID #: 16




 (https://developer.arm.com/ip-products/processors/cortex-a/cortex-a17).




                                               16
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 17 of 30 PageID #: 17




(Id.).




(e.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

         29.   The Accused Instrumentality comprises media processors with each processor

comprising a multiplier (e.g., an Integer MUL or FP MUL) having a data input coupled to the



                                            17
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 18 of 30 PageID #: 18




media processing unit input/output, an instruction input coupled to the media processing unit

input/output, and a data output coupled to the media processing unit input/output. As shown

below, the Accused Instrumentality comprises multiple processors in the ARM Cortex-A17, each

processor comprises a NEON media coprocessor and acts as a media processing unit. NEON

media coprocessor comprises a multiplier which is coupled to the inputs/outputs of the processor.

Upon information and belief, the multiplier comprises a data input, an instruction input, and a

data output coupled to the input/output of the processor.




(e.g., http://opensource.rock-chips.com/images/a/a2/3288.png).



                                                18
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 19 of 30 PageID #: 19




(https://developer.arm.com/ip-products/processors/cortex-a/cortex-a17).




(E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).


                                              19
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 20 of 30 PageID #: 20




       30.     The Accused Instrumentality comprises media processors with each processor

comprising an arithmetic unit (e.g., an FP ADD) having a data input coupled to the media

processing unit input/output, an instruction input coupled to the media processing unit

input/output, and a data output coupled to the media processing unit input/output. As shown

below, the Accused Instrumentality comprises multiple cores in the ARM Cortex-A17, each

processor comprises a NEON media coprocessor and acts as a media processing unit. NEON

media coprocessor comprises an arithmetic unit which is coupled to the inputs/outputs of the

processor.   Upon information and belief, the arithmetic unit comprises a data input, an

instruction input, and a data output coupled to the input/output of the processor.




(E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

       31.     The Accused Instrumentality comprises media processors with each processor

comprising an arithmetic logic unit (e.g., an ALU) having a data input coupled to the media

processing unit input/output, an instruction input coupled to the media processing unit


                                                20
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 21 of 30 PageID #: 21




input/output, and a data output coupled to the media processing unit input/output, capable of

operating concurrently with at least one selected from the multiplier (e.g., an Integer MUL or FP

MUL) and arithmetic unit (e.g., a FP ADD). As shown below, the Accused Instrumentality

comprises Quad-Core ARM cortex-A17, each processor comprises a NEON media coprocessor

and acts as a media processing unit. NEON media coprocessor comprises an arithmetic logical

unit which is coupled to the inputs/outputs of the processor. Upon information and belief, the

arithmetic logical unit comprises a data input, an instruction input, and a data output coupled to

the input/output of the processor. Upon information and belief, the arithmetic logical unit (e.g.,

the Integer ALU) is capable of operating concurrently with at least one selected from the

multiplier (e.g., the Integer MUL or FP MUL) and arithmetic unit (e.g., the FP ADD).




(E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

       32.     The Accused Instrumentality comprises media processors with each processor

comprising a bit manipulation unit (e.g., an Integer Shift unit) having a data input coupled to the

media processing unit input/output, an instruction input coupled to the media processing unit



                                                21
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 22 of 30 PageID #: 22




input/output, and a data output coupled to the media processing unit input/output, capable of

operating concurrently with the arithmetic logic unit (e.g., an Integer ALU) and at least one

selected from the multiplier (e.g., an Integer MUL or FP MUL) and arithmetic unit (e.g., a FP

ADD). As shown below, the Accused Instrumentality comprises Quad-Core ARM cortex-A17,

each processor comprising a NEON media coprocessor that acts as a media processing unit. The

NEON media coprocessor comprises an integer shift unit (i.e., bit manipulation unit) which is

coupled to the inputs/outputs of the processor. Upon information and belief, the integer shift unit

(i.e., bit manipulation unit) comprises a data input, an instruction input, and a data output

coupled to the input/output of the processor. Upon information and belief, the integer shift unit

(i.e., bit manipulation unit) is capable of operating concurrently with the arithmetic logic unit

(e.g., the Integer ALU) and at least one selected from the multiplier (e.g., the Integer MUL or FP

MUL) and arithmetic unit (e.g., the FP ADD).




(E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).




                                                22
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 23 of 30 PageID #: 23




       33.    The Accused Instrumentality comprises a plurality of media processors (e.g.,

Quad-Core ARM Cortex-A17) for performing at least one operation, simultaneously with the

performance of other operations by other media processing units (e.g., other ARM Cortex-A17

core processors on the same chip).




(e.g., http://opensource.rock-chips.com/images/a/a2/3288.png).




                                              23
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 24 of 30 PageID #: 24




(https://developer.arm.com/ip-products/processors/cortex-a/cortex-a17).




(E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).

       34.    The Accused Instrumentality comprises a plurality of media processors (e.g.,

Quad-Core ARM Cortex-A17), each processor receiving at the media processor input/output an

instruction and data from the memory, and processing the data responsive to the instruction

received to produce at least one result. As shown below, each ., Quad-Core ARM Cortex-A17


                                              24
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 25 of 30 PageID #: 25




core media processor comprises a NEON media coprocessor which receives instructions and data

from memory and processes the data responsive to the instruction received in order to produce a

result.




(http://opensource.rock-chips.com/images/a/a2/3288.png).




                                              25
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 26 of 30 PageID #: 26




(https://developer.arm.com/ip-products/processors/cortex-a/cortex-a17).




(E.g., http://www.add.ece.ufl.edu/4924/docs/arm/ARM%20NEON%20Development.pdf).




                                              26
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 27 of 30 PageID #: 27




       35.     The Accused Instrumentality comprises a plurality of media processors (e.g.,

Quad-Core ARM Cortex-A17 core processors), each processor providing at least one of the at

least one result at the media processor input/output. (Id.).




(Https://fccid.io/2AGSWBLK27/User-Manual/User-Manual-2864974.pdf).




                                                 27
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 28 of 30 PageID #: 28




(https://www.rock-chips.com/a/en/products/RK32_Series/2014/0504/484.html).




                                           28
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 29 of 30 PageID #: 29




(https://developer.arm.com/ip-products/processors/cortex-a/cortex-a17).

       36.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘434 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       37.       On information and belief, Defendant has had at least constructive notice of the

‘434 patent by operation of law, and there are no marking requirements that have not been

complied with.




                                                29
Case 1:20-cv-01004-MN-CJB Document 1 Filed 07/28/20 Page 30 of 30 PageID #: 30




                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.       Judgment that one or more claims of United States Patent No. 6,289,434 have
                been infringed, either literally and/or under the doctrine of equivalents, by
                Defendant;

       b.       Judgment that Defendant account for and pay to Plaintiff all damages to and costs
                incurred by Plaintiff because of Defendant’s infringing activities and other
                conduct complained of herein, and an accounting of all infringements and
                damages not presented at trial;

       c.       That Plaintiff be granted pre-judgment and post-judgment interest on the damages
                caused by Defendant’s infringing activities and other conduct complained of
                herein; and

       d.       That Plaintiff be granted such other and further relief as the Court may deem just
                and proper under the circumstances.


July 28, 2020                                    CHONG LAW FIRM

OF COUNSEL:                                       /s/ Jimmy Chong
                                                 Jimmy Chong
                                                 2961 Centerville Road, Suite 350
David R. Bennett                                 Wilmington, DE 19808
Direction IP Law                                 Telephone: (302) 999-9480
P.O. Box 14184                                   Facsimile: (877) 796-4627
Chicago, IL 60614-0184                           Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                         Attorneys for Plaintiff Altair Logix LLC




                                                 30
